Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority from Japanese Patent Application No. 2017-045339 filed on Mar. 9, 2017, the entire subject matter of which is incorporated herein by reference.
DETAILED ACTION
This Office Action is in response to an amendment application filed on 11/23/2021. In the amendment, applicant has amended claims 1, 4 and 11. Claim 10 has been cancelled. Claims 2-9 and 12-19 remain original. No new claim has been added. 
For this Office Action, claims 1-9 and 11-19 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejections under 35 U.S.C. § 112
	Regarding claim rejection under 35 U.S.C. § 112(b), examiner notes applicant did not amend fourth limitation of original independent claims 1 and 11 and now newly added claim 4. Therefore, claim limitation remains unclear as there is no prior recitation of “enabling code being input to the first execution device”, therefore it is unclear “how the server is receiving the first enabling code from the first execution device” in the fourth limitation. See Office Action for details. 


Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments, filed 11/23/2021, with respect to the rejections of claims under 35 U.S.C § 103 have been fully considered, however, examiner do not find them persuasive. Examiner notes that independent claims 1, 4 and 11 have been amended with similar language from dependent claim 2 and does not change the scope of the independent claims except adding ‘a second function execution device’ in communication with the server and the external server which examiner consider an iterative process. 
After review, remarks have been summarized as follows:
Adachi does not disclose determining of whether or not: "completion information is stored in the memory in association with the function information and the enabling code" as in claims 1 and 11 or, "completion information including the device information is stored in the memory in association with the first function information and second enabling code" as in claim 4 (See Page # 20).
Examiner’s Response
	In light of reviewing instant disclosure to find support for “storing completion information in the memory”, examiner notes that ‘storing completion information’ is merely a step of storing [registering] “device information” or “model name and MAC address” in the registration table. See [0066] and [0072] of the Pre-Grant Publication.
Since “completion information” is merely storing data in the table or database, primary reference of Adachi exclusively discloses this feature where one of the service server (i.e., First Service Server 100) stores different function limiting information in “Table TB11” (i.e. See FIG. 16) in correspondence to User ID, Password and function-use setting information (such as the printing function, the facsimile function, and the scanning function) according to respective Multi-function Peripherals (MFP) (Adachi: [0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11. The function limiting table TB11 stores information about which functions are permitted for their respective uses among the plurality of functions of the MFP for each of the users. FIG. 16 illustrates one example of the function limiting table TB11). 
Primary reference Adachi also discloses the claimed ‘determination’ limitation where “First Service Server 100” determines whether the user ID and the password transmitted from the Multi-function Peripherals (MFP) are stored in the function limiting table TB11 (see FIG. 16) and based on the positive or negative determination, the system allow or disallow the service function on the Multi-function Peripherals (MFP) (See Adachi: [0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not. Specifically, the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16) or not … When a negative decision is made (S571: NO), this flow goes to S572. The CPU 103 at S572 transmits authentication failure information to the MFP 10. The CPU 22 of the MFP 10 at S573 controls the display device 14 to display an error screen indicating a failure of the user authentication on the first service server 100, and this flow ends; [0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10).
Based on above explanation and citations, primary reference of Adachi clearly teaches the added limitation and overall the claimed invention in combination of Mori reference. 
determination” limitation in independent claims does not have support in the specification. Please see Office Action for details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 4 and 11 recite in last limitation “determine, in response to the first enabling code being received from the first function execution device, whether or not the first completion information is stored in the memory in association with the first function information and the first enabling code, wherein1 in response to it being determined that the first completion information is not stored in the memory, the first enabling process is executed, and wherein2 in response to it being determined that the first completion information is stored in the memory, the first enabling process is not executed”.
Examiner did not find support for the last two wherein clauses as they are recited in the claims. Examiner consulted the instant specification and notices in light of Figure 4 Determination Process” discloses that IF the received code is matched (step T10) then process moves on to next condition in the determination process and IF the code does not match then process transmits an error notification. However, the first ‘wherein’ limitation does not coincide with ‘Determination Process’ of Figure 4. Similarly, the second ‘wherein’ limitation also does not concur with the ‘Determination Process’ and contradicts with the process of Figure 4. 
For the purpose of examination, the above ‘wherein’ clauses will be interpreted as:
“wherein1 in response to it being determined that the first completion information is ” and 
“wherein2 in response to it being determined that the first completion information not stored in the memory, the first enabling process is not executed”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1, 4 and 11 recites in fourth limitation “receive, by the server, in response to the first enabling code being input to the first function execution device after the first enabling code is transmitted to the external server, the first enabling code from the first function execution device”. 
enabling code being input to the first execution device”, therefore it is unclear “how the server is receiving the first enabling code from the first execution device” in the fourth limitation. 
The dependent claims of the independent claims included in the statement of rejection but not specifically addressed in the body of the rejection, have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are also rejected based on the same rationale as applied to their parent claims above.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites in preamble “The non-transitory computer-readable medium according to claim 1, wherein the instructions further causes the computer to”. Examiner notes that there is no prior recitation of “a computer” in independent claim 1 and therefore claim 2 has an antecedent basis issues. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US20150277816A1) in view of Mori (US20150381842A1).
Regarding claim 1, Adachi discloses:
A non-transitory computer-readable medium having instructions that, when executed by a controller (i.e. controller 102) of a server (i.e. first service server 100), cause the controller to ([0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11): 
store, by the server (See. FIG. 1; first service server 100), the first function information (i.e. functions of the MFP (such as the printing function, the facsimile function, and the scanning function); See [0040]) and first enabling code (i.e. User ID and Password corresponds to various functions on Multifunction Machines; See FIG. 16) in a memory of the server, in association with each other, the first enabling code being used to enable the first function ([0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function); [0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11. The function limiting table TB11 stores information about which functions are permitted for their respective uses among the plurality of functions of the MFP for each of the users; [0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not. Specifically, the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16)); 
receive, by the server, in response to the first enabling code being input to the first function execution device, the first enabling code from the first function execution device ([0062] The CPU 22 at S560 receives input of the user ID and the password from the user. The CPU 22 at S570 transmits the input user ID and password to the first service server 100); and 
execute, by the server, in response to the first enabling code being is received from the first function execution device, a first enabling process (See [0064] FIG. 3; i.e. functions which are allowed for execution) for enabling the first function in the first function execution device, wherein the first function is identified by the -2-first function information stored in the memory of the server associated with the first enabling code ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10. The function limiting information indicates functions for which execution is limited by the first service, among the plurality of functions implementable by the MFP 10; [0068] The CPU 22 at S595 determines whether the selected function is a function for which execution is limited or not. This determination may be executed by determining whether tapping has been performed on a button image displayed in the manner in which selection cannot be received. When a positive decision is made (S595: YES), this flow returns to S590);
i.e., based on positive decision, the CPU 103 of Server 100 send function limiting information to the MFP), by the server, in response to the first enabling code being received from the first function execution device, a first enabling process for enabling the first function in the first function execution device, wherein the first function is identified by the first function information stored in the memory of the server, in association with the first enabling code ([0062] The CPU 22 at S560 receives input of the user ID and the password from the user. The CPU 22 at S570 transmits the input user ID and password to the first service server 100; [0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not; [0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10);
receive, by the server, in response to the first enabling code being input to a second function execution device (i.e., MFP 10 a or MFP 10 b as depicted in FIG. 1) ([0062] The CPU 22 at S560 receives input of the user ID and the password from the user. The CPU 22 at S570 transmits the input user ID and password to the first service server 100); 
execute, by the server, in response to the first enabling code being received from the second function execution device, a second enabling process (i.e. user trying to access First Service [301] or Second Service [302] on ‘MFP 10 a’ but only Third Service [303] is available on ‘MFP 10 a’; See FIG. 15) for enabling the first function in the second function execution device, wherein the first function is identified by the first enabling code stored in the memory, in association with the first enabling code ([0070] When the CPU 22 at S535 in FIG. 2 determines that the services available to the MFP 10 does not contain the function limiting service (S535: NO), this flow goes to S536. One example of the case where a negative decision is made at S535 is a case where the user is operating the MFP 10 a. This is because, as indicated by a region R21 of the administration table TB1 in FIG. 15, the service available to the MFP 10 a is only the third service, i.e., the data providing service);
store, by the server, first completion information (i.e., function limiting table TB11; See FIG. 16), in association with the first function information (i.e. print function etc.; See FIG. 16 ) and the first enabling code (i.e. User ID and Password corresponds to various functions on Multifunction Machines; See FIG. 16), in the memory ([0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11. The function limiting table TB11 stores information about which functions are permitted for their respective uses among the plurality of functions of the MFP for each of the users), and 
determine (i.e. the CPU of the first service server determines whether user authentication according to TB11 is stored or not), in response to the first enabling code being received from the first function execution device, whether or not the first completion information (i.e. determines if the user ID and the password are stored in TB11) is stored in the memory in association with the first function information and the first enabling code ([0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not. Specifically, the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16) or not), 
i.e. based on determination that user authentication matches with the stored information in TB11), the first enabling process is executed ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10), and 
wherein in response to it being determined that the first completion information not stored in the memory (i.e. based on determination that user authentication does not match with the stored information in TB11), the first enabling process is not executed ([0063] When a negative decision is made (S571: NO), this flow goes to S572. The CPU 103 at S572 transmits authentication failure information to the MFP 10. The CPU 22 of the MFP 10 at S573 controls the display device 14 to display an error screen indicating a failure of the user authentication on the first service server 100, and this flow ends).
Adachi explicitly fails to disclose:
	receive, by the server, first function information for identifying a first function from an external server, the external server being different from a first function execution device and the server; transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server.
However, Mori discloses:
receive, by the server (see FIG. 1; i.e. Administration Server 100), first function information for identifying a first function (See FIG. 5; i.e. function restriction data) from an external server (see FIG. 1; i.e. service providing server 200 connected to internet hence interpreted as an external server), the external server being different from a first function execution device and the server (i.e. the device 10/multi-function peripheral (MFPs)) ([0068] FIG. 5 is a flow chart illustrating a flow of a restriction-information transmission processing which is executed by the controller 101 of the administration server 100 … When the administration server 100 receives the request of the function restriction from the service providing server 200 (S501: Yes), the controller 101 at S502 updates the device administration table 121 in accordance with information which is received with the request of the function restriction); 
transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server ([0062] The service providing server 200 at T26 sends the device 10 information based on a result of the authentication processing executed at T25. Specifically, when the service providing server 200 at T25 determines that the authentication information received from the device 10 can be authenticated, the service providing server 200 sends the device 10 information for permitting removal of the function restriction (hereinafter may be referred to as “permission information”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Adachi reference and include a service providing server between an administration server and multi-function peripheral (MFP) device, disclosed by Mori.
See Mori: [0031]).
Regarding claim 2, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1, wherein the instructions further causes the computer to: 
	determine, in response to the first enabling code is being received from the first function execution device, whether or not first completion information is stored in the memory in association with the first function information and the first enabling code (Adachi: [0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11. The function limiting table TB11 stores information about which functions are permitted for their respective uses among the plurality of functions of the MFP for each of the users), 
wherein the first completion information is information indicating that enabling of the first function identified by the first function information is completed in a second function execution device in response to reception of the first enabling code from the second function execution device (Adachi: [0070] When the CPU 22 at S535 in FIG. 2 determines that the services available to the MFP 10 does not contain the function limiting service (S535: NO), this flow goes to S536. One example of the case where a negative decision is made at S535 is a case where the user is operating the MFP 10 a. This is because, as indicated by a region R21 of the administration table TB1 in FIG. 15, the service available to the MFP 10 a is only the third service, i.e., the data providing service);
i.e. based on determination that user authentication matches with the stored information in TB11), the first enabling process is executed (Adachi: [0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10), and 
wherein in response to it being determined that the first completion information not stored in the memory (i.e. based on determination that user authentication does not match with the stored information in TB11), the first enabling process is not executed (Adachi: [0063] When a negative decision is made (S571: NO), this flow goes to S572. The CPU 103 at S572 transmits authentication failure information to the MFP 10. The CPU 22 of the MFP 10 at S573 controls the display device 14 to display an error screen indicating a failure of the user authentication on the first service server 100, and this flow ends).
Regarding claim 3, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1, -3-wherein the memory stores a model name and executable function information indicating a function, which is executable by a function execution device having the said model name, in association with each other, for each of a plurality of model names, wherein the instructions further cause the computer to: 
receive a target model name from the first function execution device, wherein the target model name is a model name of the first function execution device; and determine, in response to the first enabling code and the target model name being received from the first function execution device, whether or not target executable function information in the  response to it being determined that the target executable function information indicates the first function, the first enabling process is executed; and wherein in response to it being determined that the target executable function information does not indicate the first function, the first enabling process is not executed (Adachi: See FIG. 15-17; Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; See [0038-0041]).
Regarding claim 4, the combination of Adachi and Mori discloses:
A non-transitory computer-readable medium having instructions that, when executed by a controller (i.e. controller 102) of a server (i.e. first service server 100), cause the controller to ([0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11): 
store, by the server (See. FIG. 1; first service server 100), the first function information (i.e. functions of the MFP (such as the printing function, the facsimile function, and the scanning function); See [0040]) and first enabling code (i.e. User ID and Password corresponds to various functions on Multifunction Machines; See FIG. 16) in a memory of the server, in association with each other, the first enabling code being used to enable the first function ([0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function); [0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11. The function limiting table TB11 stores information about which functions are permitted for their respective uses among the plurality of functions of the MFP for each of the users; [0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not. Specifically, the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16)); 
receive, by the server, in response to the first enabling code being input to the first function execution device, the first enabling code from the first function execution device ([0062] The CPU 22 at S560 receives input of the user ID and the password from the user. The CPU 22 at S570 transmits the input user ID and password to the first service server 100); and 
execute, by the server, in response to the first enabling code being is received from the first function execution device, a first enabling process (See [0064] FIG. 3; i.e. functions which are allowed for execution) for enabling the first function in the first function execution device, wherein the first function is identified by the -2-first function information stored in the memory of the server associated with the first enabling code ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10. The function limiting information indicates functions for which execution is limited by the first service, among the plurality of functions implementable by the MFP 10; [0068] The CPU 22 at S595 determines whether the selected function is a function for which execution is limited or not. This determination may be executed by determining whether tapping has been performed on a button image displayed in the manner in which selection cannot be received. When a positive decision is made (S595: YES), this flow returns to S590);
execute (i.e., based on positive decision, the CPU 103 of Server 100 send function limiting information to the MFP), by the server, in response to the first enabling code being received from the first function execution device, a first enabling process for enabling the first function in the first function execution device, wherein the first function is identified by the first function information stored in the memory of the server, in association with the first enabling code ([0062] The CPU 22 at S560 receives input of the user ID and the password from the user. The CPU 22 at S570 transmits the input user ID and password to the first service server 100; [0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not; [0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10);
receive, by the server, in response to the first enabling code being input to a second function execution device (i.e., MFP 10 a or MFP 10 b as depicted in FIG. 1) ([0062] The CPU 22 at S560 receives input of the user ID and the password from the user. The CPU 22 at S570 transmits the input user ID and password to the first service server 100); 
execute, by the server, in response to the first enabling code being received from the second function execution device, a second enabling process (i.e. user trying to access First Service [301] or Second Service [302] on ‘MFP 10 a’ but only Third Service [303] is available on ‘MFP 10 a’; See FIG. 15) for enabling the first function in the second function execution device, [0070] When the CPU 22 at S535 in FIG. 2 determines that the services available to the MFP 10 does not contain the function limiting service (S535: NO), this flow goes to S536. One example of the case where a negative decision is made at S535 is a case where the user is operating the MFP 10 a. This is because, as indicated by a region R21 of the administration table TB1 in FIG. 15, the service available to the MFP 10 a is only the third service, i.e., the data providing service);
store, by the server, first completion information (i.e., function limiting table TB11; See FIG. 16), in association with the first function information (i.e. print function etc.; See FIG. 16 ) and the first enabling code (i.e. User ID and Password corresponds to various functions on Multifunction Machines; See FIG. 16), in the memory ([0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11. The function limiting table TB11 stores information about which functions are permitted for their respective uses among the plurality of functions of the MFP for each of the users), and 
determine (i.e. the CPU of the first service server determines whether user authentication according to TB11 is stored or not), in response to the first enabling code being received from the first function execution device, whether or not the first completion information (i.e. determines if the user ID and the password are stored in TB11) is stored in the memory in association with the first function information and the first enabling code ([0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not. Specifically, the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16) or not), 
wherein in response to it being determined that the first completion information is i.e. based on determination that user authentication matches with the stored information in TB11), the first enabling process is executed ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10), and 
wherein in response to it being determined that the first completion information not stored in the memory (i.e. based on determination that user authentication does not match with the stored information in TB11), the first enabling process is not executed ([0063] When a negative decision is made (S571: NO), this flow goes to S572. The CPU 103 at S572 transmits authentication failure information to the MFP 10. The CPU 22 of the MFP 10 at S573 controls the display device 14 to display an error screen indicating a failure of the user authentication on the first service server 100, and this flow ends).
Adachi explicitly fails to disclose:
	receive, by the server, first function information for identifying a first function from an external server, the external server being different from a first function execution device and the server; transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server.
However, Mori discloses:
see FIG. 1; i.e. Administration Server 100), first function information for identifying a first function (See FIG. 5; i.e. function restriction data) from an external server (see FIG. 1; i.e. service providing server 200 connected to internet hence interpreted as an external server), the external server being different from a first function execution device and the server (i.e. the device 10/multi-function peripheral (MFPs)) ([0068] FIG. 5 is a flow chart illustrating a flow of a restriction-information transmission processing which is executed by the controller 101 of the administration server 100 … When the administration server 100 receives the request of the function restriction from the service providing server 200 (S501: Yes), the controller 101 at S502 updates the device administration table 121 in accordance with information which is received with the request of the function restriction); 
transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server ([0062] The service providing server 200 at T26 sends the device 10 information based on a result of the authentication processing executed at T25. Specifically, when the service providing server 200 at T25 determines that the authentication information received from the device 10 can be authenticated, the service providing server 200 sends the device 10 information for permitting removal of the function restriction (hereinafter may be referred to as “permission information”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Adachi reference and include a 
The motivation to include the service providing server between an administration server and multi-function peripheral (MFP) device is to provide various services such as authentication information to clients who try to access the MFP device (See Mori: [0031]).
Regarding claim 5, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 4, wherein the instructions further causes the computer to: 
-5-determine whether or not the first function identified by the first function information is a predetermined function; and execute, in response to it being determined that the second completion information is stored in the memory and that the first function is the predetermined function, a number-of-times increment process for incrementing an allowable number of times of execution of the first function, wherein the allowable number of times is allowed in the first function execution device, and wherein in response to it being determined that the second completion information is stored in the memory and that the first function is not the predetermined function, the number-of-times increment process is not executed (Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services).
Regarding claim 6, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1,
wherein the instructions further causes the computer to:
receive number-of-times information indicating a number of times from the external server; store, in a case where the first function information and the number-of-times information indicating N times are received from the external server, the first function information and N pieces of authentication information in the memory in association with each other, wherein the N pieces of authentication information are different from each other, each of the N pieces of authentication information includes the first authentication information, and N is an integer of 2 or more; and transmit, in a case where the first function information and the number-of-times information indicating N times are received from the external server, the N pieces of authentication information including the first authentication information to the external server, wherein in a case where the first authentication information among the N pieces of authentication information is input to the first function execution device by a first user after the N pieces of authentication information is transmitted to the external server, the first authentication information is received from the first function execution device (Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services).
Regarding claim 7, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1,
wherein the instructions further causes the computer to:
receive second function information for identifying a second function, from the external server, wherein the second function is different from the first function; store, in a case where the second function information is received from the external server, the second function information and fourth authentication information in the memory in association with each other, wherein the fourth authentication information is different from the first authentication information; and transmit, in a case where the second function information is received from the external server, the fourth authentication information to the external server, wherein in a case Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services), and
wherein the instructions further causes the computer to:
receive, in a case where the predetermined button is selected in the first function execution device and the fourth authentication information is input to the first function execution device after the fourth authentication information is transmitted to the external server, the fourth authentication information from the first function execution device; and execute, in a case where the fourth authentication information is received from the first Adachi: [0041] FIG. 16 illustrates one example of the function limiting table TB11. Each of user IDs 331 is information for identifying a corresponding one of the users A-C and may be a user name, for example. Each of passwords 332 is information for login authentication in the first service and may be a character string which is set by a corresponding one of the users A-C in advance, for example. Printing-function-use setting information 333 indicates whether or not the printing function of the MFP has been set to a state in which the function can be used by the user. Copying-function-use setting information 334 indicates whether or not a function for scanning and printing a document has been set to a state in which the function can be used by the user. Facsimile-function-use setting information 335 indicates whether or not a function for transmitting and receiving facsimiles has been set to a state in which the function can be used by the user. Scan_to_FTP (File Transfer Protocol)-function use setting information 336 indicates whether or not a function for uploading scanned data to a designated FTP server has been set to a state in which the function can be used by the user. Scan_to_Email-function-use setting information 337 indicates whether or not a function for transmitting Email attached with scanned data has been set to a state in which the function can be used by the user).
Regarding claim 8, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1,
wherein the first enabling process is a process of transmitting enabling information to the first function execution device, and wherein the enabling information is information for changing a Adachi: [0041] FIG. 16 illustrates one example of the function limiting table TB11. Each of user IDs 331 is information for identifying a corresponding one of the users A-C and may be a user name, for example. Each of passwords 332 is information for login authentication in the first service and may be a character string which is set by a corresponding one of the users A-C in advance, for example. Printing-function-use setting information 333 indicates whether or not the printing function of the MFP has been set to a state in which the function can be used by the user. Copying-function-use setting information 334 indicates whether or not a function for scanning and printing a document has been set to a state in which the function can be used by the user. Facsimile-function-use setting information 335 indicates whether or not a function for transmitting and receiving facsimiles has been set to a state in which the function can be used by the user. Scan_to_FTP (File Transfer Protocol)-function use setting information 336 indicates whether or not a function for uploading scanned data to a designated FTP server has been set to a state in which the function can be used by the user. Scan_to_Email-function-use setting information 337 indicates whether or not a function for transmitting Email attached with scanned data has been set to a state in which the function can be used by the user).
Regarding claim 9, the combination of Adachi and Mori discloses:
The non-transitory computer-readable medium according to claim 1,
wherein the first enabling process is a process of changing a setting that prevents execution of the first function by the first function execution device to a setting that allows the execution of the first function by the first function execution device in the server (Adachi: See FIG. 16: [0042] The second service server 110 provides the second service. The second service is the function limiting service).
Regarding claim 11, the combination of Adachi and Mori discloses:
A server comprising: a processor; and a memory storing instructions therein, the instructions, when executed by the processor, causing the server to:
	store, by the server (See. FIG. 1; first service server 100), the first function information (i.e. functions of the MFP (such as the printing function, the facsimile function, and the scanning function); See [0040]) and first enabling code (i.e. User ID and Password corresponds to various functions on Multifunction Machines; See FIG. 16) in a memory of the server, in association with each other, the first enabling code being used to enable the first function ([0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function); [0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11. The function limiting table TB11 stores information about which functions are permitted for their respective uses among the plurality of functions of the MFP for each of the users; [0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not. Specifically, the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16)); 
[0062] The CPU 22 at S560 receives input of the user ID and the password from the user. The CPU 22 at S570 transmits the input user ID and password to the first service server 100); and 
execute, by the server, in response to the first enabling code being is received from the first function execution device, a first enabling process (See [0064] FIG. 3; i.e. functions which are allowed for execution) for enabling the first function in the first function execution device, wherein the first function is identified by the -2-first function information stored in the memory of the server associated with the first enabling code ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10. The function limiting information indicates functions for which execution is limited by the first service, among the plurality of functions implementable by the MFP 10; [0068] The CPU 22 at S595 determines whether the selected function is a function for which execution is limited or not. This determination may be executed by determining whether tapping has been performed on a button image displayed in the manner in which selection cannot be received. When a positive decision is made (S595: YES), this flow returns to S590);
execute (i.e., based on positive decision, the CPU 103 of Server 100 send function limiting information to the MFP), by the server, in response to the first enabling code being received from the first function execution device, a first enabling process for enabling the first function in the first function execution device, wherein the first function is identified by the first function information stored in the memory of the server, in association with the first enabling [0062] The CPU 22 at S560 receives input of the user ID and the password from the user. The CPU 22 at S570 transmits the input user ID and password to the first service server 100; [0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not; [0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10);
receive, by the server, in response to the first enabling code being input to a second function execution device (i.e., MFP 10 a or MFP 10 b as depicted in FIG. 1) ([0062] The CPU 22 at S560 receives input of the user ID and the password from the user. The CPU 22 at S570 transmits the input user ID and password to the first service server 100); 
execute, by the server, in response to the first enabling code being received from the second function execution device, a second enabling process (i.e. user trying to access First Service [301] or Second Service [302] on ‘MFP 10 a’ but only Third Service [303] is available on ‘MFP 10 a’; See FIG. 15) for enabling the first function in the second function execution device, wherein the first function is identified by the first enabling code stored in the memory, in association with the first enabling code ([0070] When the CPU 22 at S535 in FIG. 2 determines that the services available to the MFP 10 does not contain the function limiting service (S535: NO), this flow goes to S536. One example of the case where a negative decision is made at S535 is a case where the user is operating the MFP 10 a. This is because, as indicated by a region R21 of the administration table TB1 in FIG. 15, the service available to the MFP 10 a is only the third service, i.e., the data providing service);
i.e., function limiting table TB11; See FIG. 16), in association with the first function information (i.e. print function etc.; See FIG. 16 ) and the first enabling code (i.e. User ID and Password corresponds to various functions on Multifunction Machines; See FIG. 16), in the memory ([0041] The first service server 100 includes a controller 102. The controller 102 includes a CPU 103 and a memory 104. The memory 104 stores a function limiting table TB11. The function limiting table TB11 stores information about which functions are permitted for their respective uses among the plurality of functions of the MFP for each of the users), and 
determine (i.e. the CPU of the first service server determines whether user authentication according to TB11 is stored or not), in response to the first enabling code being received from the first function execution device, whether or not the first completion information (i.e. determines if the user ID and the password are stored in TB11) is stored in the memory in association with the first function information and the first enabling code ([0063] The CPU 103 of the first service server 100 at S571 determines whether user authentication has succeeded or not. Specifically, the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16) or not), 
wherein in response to it being determined that the first completion information is i.e. based on determination that user authentication matches with the stored information in TB11), the first enabling process is executed ([0064] When a positive decision is made at S571 (S571: YES), this flow goes to S575. The CPU 103 at S575 sends the MFP 10 function limiting information on a user who operates the MFP 10), and 
not stored in the memory (i.e. based on determination that user authentication does not match with the stored information in TB11), the first enabling process is not executed ([0063] When a negative decision is made (S571: NO), this flow goes to S572. The CPU 103 at S572 transmits authentication failure information to the MFP 10. The CPU 22 of the MFP 10 at S573 controls the display device 14 to display an error screen indicating a failure of the user authentication on the first service server 100, and this flow ends).
Adachi explicitly fails to disclose:
	receive, by the server, first function information for identifying a first function from an external server, the external server being different from a first function execution device and the server; transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server.
However, Mori discloses:
receive, by the server (see FIG. 1; i.e. Administration Server 100), first function information for identifying a first function (See FIG. 5; i.e. function restriction data) from an external server (see FIG. 1; i.e. service providing server 200 connected to internet hence interpreted as an external server), the external server being different from a first function execution device and the server (i.e. the device 10/multi-function peripheral (MFPs)) ([0068] FIG. 5 is a flow chart illustrating a flow of a restriction-information transmission processing which is executed by the controller 101 of the administration server 100 … When the administration server 100 receives the request of the function restriction from the service providing server 200 (S501: Yes), the controller 101 at S502 updates the device administration table 121 in accordance with information which is received with the request of the function restriction); 
transmit, by the server, in response to the first function information being received from the external server, the first enabling code to the external server ([0062] The service providing server 200 at T26 sends the device 10 information based on a result of the authentication processing executed at T25. Specifically, when the service providing server 200 at T25 determines that the authentication information received from the device 10 can be authenticated, the service providing server 200 sends the device 10 information for permitting removal of the function restriction (hereinafter may be referred to as “permission information”)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Adachi reference and include a service providing server between an administration server and multi-function peripheral (MFP) device, disclosed by Mori.
The motivation to include the service providing server between an administration server and multi-function peripheral (MFP) device is to provide various services such as authentication information to clients who try to access the MFP device (See Mori: [0031]).
Regarding claim 12, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the instructions further causes the server to:
determine, in response to the first enabling code is being received from the first function execution device, whether or not first completion information is stored in the memory Adachi: FIG. 16; [0038] The administration table TB1 stores information about which service can be used by each of the MFPs 10, 10 a, 10 b among first-third services. FIG. 15 illustrates one example of the administration table TB1. Each of MFPIDs 300 is information for identifying a corresponding one of the MFPs 10, 10 a, 10 b and may be a manufacturer's serial number of the MFP, for example. Each of first service-use setting information 301, second service-use setting information 302, and third service-use setting information 303 indicates whether the MFP identified by the MFPID 300 is set at a state in which the MFP can use a corresponding one of the first-third services. The information stored in the administration table TB1 may be registered in advance by an owner of each of the MFPs 10, 10 a, 10 b),  
wherein in response to it being determined that the first completion information is not stored in the memory, the first enabling process is executed, and wherein in response to it is being determined that the first completion information is stored in the memory, the first enabling process is not executed (Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; FIG. 16 illustrates one example of the function limiting table TB11; [0063] the CPU 103 determines whether the user ID and the password transmitted from the MFP 10 are stored in the function limiting table TB11 (see FIG. 16) or not).
Regarding claim 13, the combination of Adachi and Mori discloses:

receive a target model name from the first function execution device, wherein the target model name is a model name of the first function execution device; and determine, in response to the first enabling code and the target model name being received from the first function execution device, whether or not target executable function information in the memory indicates the first function identified by the first function information in the memory, wherein the target executable function information is associated with the target model name, and the first function information is associated with the first enabling code, wherein in  response to it being determined that the target executable function information indicates the first function, the first enabling process is executed; and wherein in response to it being determined that the target executable function information does not indicate the first function, the first enabling process is not executed (Adachi: See FIG. 15-17; Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; See [0038-0041]).
Regarding claim 14, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the instructions further causes the server to:
receive device information for identifying the first function execution device from the first function execution device; and determine, in response to the first enabling code and the device information being received from the first function execution device, whether or not second Adachi: See FIG. 15-17; Adachi: [0041] discloses “function limitation table” which is construed as based on user authentication certain functions are allowed and certain functions are not allowed to users on the MFP device; See [0038-0041]).
Regarding claim 15, the combination of Adachi and Mori discloses:
The server according to claim 14, wherein the instructions further causes the server to:
-5-determine whether or not the first function identified by the first function information is a predetermined function; and execute, in response to it being determined that the second completion information is stored in the memory and that the first function is the predetermined function, a number-of-times increment process for incrementing an allowable number of times of execution of the first function, wherein the allowable number of times is allowed in the first function execution device, and wherein in response to it being determined that the second completion information is stored in the memory and that the first function is not the predetermined function, the number-of-times increment process is not executed Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services).
Regarding claim 16, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the instructions further causes the server to:
receive number-of-times information indicating a number of times from the external server; store, in a case where the first function information and the number-of-times information indicating N times are received from the external server, the first function information and N pieces of authentication information in the memory in association with each other, wherein the N pieces of authentication information are different from each other, each of the N pieces of authentication information includes the first authentication information, and N is an integer of 2 or more; and transmit, in a case where the first function information and the number-of-times information indicating N times are received from the external server, the N pieces of Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services).
Regarding claim 17, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the instructions further causes the server to:
receive second function information for identifying a second function, from the external server, wherein the second function is different from the first function; store, in a case where the second function information is received from the external server, the second function Adachi: [0040] The first service server 100 provides the first service. The first service is a function limiting service. The function limiting service limits execution of at least some of the plurality of functions of the MFP (such as the printing function, the facsimile function, and the scanning function). The function limiting service may be in one of various forms. For example, the function limiting service may be in a first form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of users. In the first form, when a user has logged into the function limiting service (S571), types of usable functions are limited for the user having logged in (S575). Also, for example, the function limiting service may be in a second form in which the function limiting service limits permission of use of one or ones of the plurality of functions of the MFP, for each of a plurality of function limiting services. In the second form, when services usable by the MFP are determined (S520), the types of usable functions are limited according to the usable services), and
wherein the instructions further causes the computer to:
Adachi: [0041] FIG. 16 illustrates one example of the function limiting table TB11. Each of user IDs 331 is information for identifying a corresponding one of the users A-C and may be a user name, for example. Each of passwords 332 is information for login authentication in the first service and may be a character string which is set by a corresponding one of the users A-C in advance, for example. Printing-function-use setting information 333 indicates whether or not the printing function of the MFP has been set to a state in which the function can be used by the user. Copying-function-use setting information 334 indicates whether or not a function for scanning and printing a document has been set to a state in which the function can be used by the user. Facsimile-function-use setting information 335 indicates whether or not a function for transmitting and receiving facsimiles has been set to a state in which the function can be used by the user. Scan_to_FTP (File Transfer Protocol)-function use setting information 336 indicates whether or not a function for uploading scanned data to a designated FTP server has been set to a state in which the function can be used by the user. Scan_to_Email-function-use setting information 337 indicates whether or not a function for transmitting Email attached with scanned data has been set to a state in which the function can be used by the user).
Regarding claim 18, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the first enabling process is a process of transmitting enabling information to the first function execution device, and wherein the enabling information is information for changing a setting that prevents execution of the first function to a setting that allows the execution of the first function in the first function execution device including a program for executing the first function (Adachi: [0041] FIG. 16 illustrates one example of the function limiting table TB11. Each of user IDs 331 is information for identifying a corresponding one of the users A-C and may be a user name, for example. Each of passwords 332 is information for login authentication in the first service and may be a character string which is set by a corresponding one of the users A-C in advance, for example. Printing-function-use setting information 333 indicates whether or not the printing function of the MFP has been set to a state in which the function can be used by the user. Copying-function-use setting information 334 indicates whether or not a function for scanning and printing a document has been set to a state in which the function can be used by the user. Facsimile-function-use setting information 335 indicates whether or not a function for transmitting and receiving facsimiles has been set to a state in which the function can be used by the user. Scan_to_FTP (File Transfer Protocol)-function use setting information 336 indicates whether or not a function for uploading scanned data to a designated FTP server has been set to a state in which the function can be used by the user. Scan_to_Email-function-use setting information 337 indicates whether or not a function for transmitting Email attached with scanned data has been set to a state in which the function can be used by the user).
Regarding claim 19, the combination of Adachi and Mori discloses:
The server according to claim 11, wherein the first enabling process is a process of changing a setting that prevents execution of the first function by the first function execution device to a setting that allows the execution of the first function by the first function execution device in the server (Adachi: See FIG. 16: [0042] The second service server 110 provides the second service. The second service is the function limiting service).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        


/S.M.A./             Patent Examiner, Art Unit 2432